UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA )
)
v. )
) CASE NO. 4:19-CR-116
RICHARD BRITTON )

ORDER ON MOTION FOR LEAVE OF ABSENCE
Before the Court, is defense counsel’s Motion for Leave of Absence for the
dates of October 1° thru 3", October 11", October 16" thru 18", November 25" thru
29th, and December 23" thru January 3rd, 2020. Good cause having been shown,

the Motion is hereby granted.

SO ORDERED this 27d _ day of Octble- 2019.

Ls Noir WA a

‘Hon. Christopher L. Ray
United States Magistrate Judge
Southern District of Georgia
Savannah Division
